DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 31, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 5, filed July 14, 2022, with respect to claims 1-20 rejection under 35 U.S.C. §112(b), as being indefinite have been fully considered and are persuasive in view of the amendment.  The rejection under 35 U.S.C. §112(b)  of Claims 1-20 has been withdrawn. 

Applicant’s arguments, see Remarks pages 5-8, filed July 5-8, with respect to the rejections of claims  1, 6-7, 10-12, and 14-20  under 35 U.S.C. 102(a)(1) as being anticipated by Russel et al. (U.S. Patent 6114985A) hereinafter “Russell”; 
rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Russell in view of Badawy et al. (German patent Document publication DE102018217173A1) hereinafter “Badawy”;
rejections of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Russell in view of Badawy and further in view of Jin (Chinese patent Document Publication CN206281970U) hereinafter “Jin”;
rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Russell in view of Kiiskilae et al. (WIPO PCT Application Publication WO2020074772A1) hereinafter “Kiiskilae”;
rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Russell in view of Walker (U.S. Patent Application Publication 2012/0007770A1) hereinafter “Walker”;
rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Russell in view of Jin; and
rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Russell in view of Griesing et al. (U.S. Patent 6903910B1) hereinafter “Griesing” have been fully considered but they are not persuasive. 
Applicant submits (Remarks pages 5-6) “Without agreeing with the propriety of the rejection, applicant nevertheless has amended Claim 1 to advance prosecution of the present application. Specifically, applicant has amended Claim 1 to clarify that the at least one second radar target simulator is connected to the antenna array "such that two different radar target simulators as well as two different antenna systems are provided in a single test system." 
In contrast to Claim 1, Russell only shows a single antenna array. Unlike Russell, the claimed subject matter recites an antenna array and an antenna unit. (Emphasis added.) This concept has been emphasized accordingly by the amendatory feature, as two different radar target simulators as well as two different antenna systems, namely the antenna array and the antenna unit, are provided in the single test system as claimed. 
In other words, the antenna array relates to one of the two different antenna systems, whereas the antenna unit relates to the other one of the two different antenna systems”. 
Examiner respectfully disagrees. As shown in Russel (Claim 7) “the test station…wherein said TR RF (transmit/receive radio frequency- Examiner’s note) processor further comprises a circulator having first, second wherein said TR RF processor comprises a plurality of TR RF process modules, each one associated with a corresponding one of the plurality of antenna elements for processing the RF signal received by the corresponding antenna element”  the single individual element of the Russel’s invention is capable to operate as a separate “Antenna element” as claimed in claim 1 of the instant Application without departing from the Russel’s invention. The same is pertinent to each of the “plurality of TR RF process modules” of Russel as a “different radar target simulator” as claimed in claim 1. Each and every antenna element of Russel is capable and is in certain embodiments functioning as a separate antenna at the same time other elements may form the “phased array” as claimed, thus forming the structure of the Instant Application as claimed. Thus currently amended claim 1 language broadly interpreted is anticipated by Russel.
The Applicant’s arguments regarding the Obviousness rejection under  35 U.S.C. 103 is based upon assumption of dependency on Claim 1 being not anticipated by Russel. Examiner respectfully disagrees. For at least reasons shown above, this argument is moot. 
Therefore, the current  rejections have been respectfully maintained.  
	
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al. (U.S. Patent 6114985A) hereinafter “Russell”.
In regards of claim 1, Russell teaches A test system for testing a radar sensor (Russell column 2 lines 8-11: “The invention relates to a test station for testing the performance of an automotive Forward Looking Sensor (FLS) utilizing radar technology to detect one or more obstacles, or targets within the field of view of the FLS”), the test system comprising: 
a test chamber for encompassing a radar sensor to be tested, wherein a test location is provided within the test chamber on which the radar sensor to be tested is placed for testing (column 2 lines 11-14: “The test station includes an anechoic chamber having a first end at which the FLS under test is disposed and a second end at which a Transmit/Receive Test (TRT) system is disposed”); 
at least one antenna unit (Column 2 line 31: “system includes a test antenna”); 
at least one first radar target simulator connected to the antenna unit (Column 2 line 39-41: “RF signal simulates a particular set of objects which the FLS should detect and track as appropriate”); 
at least one antenna array different from the antenna unit (Column 8 lines 64-66: “one of the TR RF processor modules 86a-86n is coupled to and associated with a plurality of antenna 84a-84n”; Column 9 lines 38-40: “The number of antenna elements, n, comprising the array 40 is selected to provide a predetermined resolution based on the dimensions of each antenna element 40a-40n”); and 
at least one second radar target simulator connected to the antenna array (Column 8 lines 64-66: “one of the TR RF processor modules 86a-86n is coupled to and associated with a plurality of antenna 84a-84n”- Examiner’s note: antenna elements 84a-84k in Russel’s Fig 2 is interpreted as the “at least one antenna unit” as claimed. The antenna elements 84g- 84n in Russel’s Fig 2 is interpreted as the “at least one antenna array different to the antenna unit” as claimed; Column 9 lines 10-18: “Further, the antenna 84a-84n may be provided with independent frequency control by providing a first control signal to the frequency synthesizer 88, to cause a first offset signal to be generated when the respective switch 90a-90n is in a first position (i.e., coupling a first antenna to the TR RF processor module 86n) and providing a second, different control signal to the frequency synthesizer to cause a second, different frequency offset signal to be generated when the switch 90a-90n is in a second, different position”. Examiner’s note: Element 86a in Russell’s Fig.2 is interpreted as the “at least one first radar target simulator connected to the antenna unit” and Element 86n in Russel’s Fig.2 is interpreted as the “at least one second radar target simulator connected to the antenna array”. The support for this interpretation is provided By the cited Column 9 lines 10-18, as “the frequency synthesizer to cause a second, different frequency offset signal to be generated” means different signal to be simulated (synthesized) by each of the TR RF processor modules 86a-86n. Essentially the column 8 lines 66-67 and column 9 lines 1-5 also support this interpretation: “at least one of the TR RF processor modules 86a-86n is coupled to and associated with a plurality of antenna 84a-84n. To this end, switches 90a-90n selectively couple respective ones of TR RF processor modules 86a-86n to one of the associated antenna under the control of the controller 26. For example, switch 90a selectively couples TR RF processor module 86a to one of associated antenna 84a-84k and switch 90n selectively couples TR RF processor module 86n to one of associated antenna 84q-84n”) such that two different radar target simulators (Column 9 lines 10-18: “Further, the antenna 84a-84n may be provided with independent frequency control by providing a first control signal to the frequency synthesizer 88, to cause a first offset signal to be generated when the respective switch 90a-90n is in a first position (i.e., coupling a first antenna to the TR RF processor module 86n) and providing a second, different control signal to the frequency synthesizer to cause a second, different frequency offset signal to be generated when the switch 90a-90n is in a second, different position”) as well as two different antenna systems (Column 8 lines 64-66: “one of the TR RF processor modules 86a-86n is coupled to and associated with a plurality of antenna 84a-84n”; and claim 4 : “a transmit/receive radio frequency (TR RF) processor coupled to at least one antenna element, said TR RF processor for processing the RF signal received by the at least one antenna element”) are provided in a single test system. Claim 20

Regarding claim 6, Russell teaches claimed invention as shown above for the claim 1, Russel further teaches the antenna array and the second radar target simulator together are configured to generate multiple dynamic target scenarios for testing the radar sensor to be tested (Russell Abstract: “A test station for testing the performance of an automotive Forward Looking Sensor (FLS) in detecting one or more targets in a predetermined scene”; Column 3 lines 27-29: “a range rate signal indicative of a range rate associated with the primary target in the simulated scene and an azimuth signal indicative of the azimuth associated with the target in the simulated scene. The FLS output signals can also include range, range rate and azimuth signals for a plurality of non-primary targets within the field of view of the FLS”; column 8 lines 40-44: “a signal having amplitude and frequency characteristics representative of the particular scenario being simulated. The characteristics are known a priori and thus a predetermined set of control signals are pre-stored in controller 26 and are provided to TRT system”).

Regarding claim 7, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the antenna array comprises several transmission antennas and several reception antennas (Column 4 lines 1-6: “The received signal is processed by selectively adjusting the frequency and amplitude of the received signal in order to simulate the predetermined scene and the processed signal is transmitted through predetermined ones of a plurality of antenna elements which provide the test antenna array”; Column 15 lines 66-67 - column 16 lines 1-2: “Various predetermined scenes are modeled to collect data indicating the particular ones of the antenna elements of antenna array 40 which must be excited to simulate the scene”; column 16 lines 15-21: “The test station controller 26 provides control and data signals to the TRT system 20 indicating how to process the received signal and which antenna elements should re-transmit the processed signal to properly simulate the particular scene. It should be noted that the signal retransmitted by each antenna element may be processed differently”; column 16 lines 22-24: “antenna elements 200a-200h are excited with a predetermined amplitude and frequency”).

Regarding claim 10, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system has an outer housing that limits the test chamber outwardly (Russell column 4, lines 58-59: “The test chamber 18 has side walls 16, 28 and end walls 34, 38”).

Regarding claim 11, Russell teaches claimed invention as shown above for the claim 10, Russell further teaches the outer housing comprises an access panel at its outer side (Russell column 2 lines 22-25: “the chamber is provided having a wall with an RF transparent window therein. The FLS is mounted to a platform behind the window and transmits and receives RF signals through the window”), and wherein a chamber access panel for the radar sensor to be tested is provided within the test chamber (Russell column 2 lines 27-31: “the RF transparent window is replaced by an opening and the FLS is disposed through the opening in the chamber wall. In yet another alternative embodiment, the FLS may be mounted on a test vehicle inside the chamber”).

Regarding claim 12, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test chamber is an anechoic chamber or a shielded chamber (Russell Column 2 lines 11-12: “The test station includes an anechoic chamber”).

Regarding claim 14, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system comprises an environment conditioning module that is assigned to the test location, wherein the environment conditioning module is configured to adapt an environmental condition for the radar sensor to be tested in a defined manner (Russell column 6 lines 40-49: “An environmental chamber 44 disposed about the FLS 14 permits the simulation of various weather conditions to which the FLS 14 may be exposed in actual use. For example, environmental chamber 44 simulates high temperature conditions, low temperature conditions, temperature changes, humidity levels, ice, rain and any other environmental condition. The environmental chamber 44 may be manually controlled or automatically controlled by a test station controller 26”).

Regarding claim 15, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the antenna unit and the antenna array are configured to be activated independently from each other (Russell column 2 lines 44-58: “the TR RF processor includes a plurality of TR RF processor modules, each coupled to one or more antenna elements for processing RF signals received by the respective one or more antenna elements.
The test station also includes a TRT system controller coupled to the FLS and the TR RF processor. The controller provides to the TR RF processor control signals which control a frequency shift and/or an amplitude adjustment to be applied to the received RF signal. More particularly, the control signals are coupled to the plurality of TR RF processor modules and control the amount of any frequency shift and/or amplitude adjustment introduced thereby. These control signals cause predetermined ones of the antenna elements to radiate predetermined levels of electromagnetic energy of predetermined frequencies”).

Regarding claim 16, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system comprises a first operation mode in which only the antenna unit is operated (Russell Column 6 lines 66-67 - column 7 lines 1-8: “The test antenna array 40 includes a plurality of antenna elements 40a-40n each of which may be coupled to the TR. Each antenna element, or simply antenna, 40a-40n is operative to receive an RF signal transmitted by the FLS 14 and to couple the received signal to the TR RF processor 50 for processing. The processed signal is then transmitted via the respective antenna 40a-40n into the chamber 18. Stated differently, RF signals received by the antenna 40a-40n are processed and retransmitted back into the chamber 18 for reception by the FLS 14”).

Regarding claim 17, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system comprises a second operation mode in which only the antenna array is operated (Russell column 7 lines 9-12: “In the embodiment of FIG. 1, the TR RF processor 50 includes a plurality of TR RF processor modules 50a-50n, each one coupled to and associated with a corresponding antenna 40a-40n, respectively”).

Regarding claim 18, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system comprises a third operation mode in which the antenna unit and the antenna array are operated simultaneously (Russell column 7 lines 12-25: “Considering TR RF processor module 50a as representative of processor modules 50b---50n, each TR RF processor module includes a circulator 60 having a first port coupled to the antenna element 40a, a second port coupled to an input port of a single-sideband generator (SSBG) 54 and a third port coupled through an amplitude adjustment element 58 to an output port of the SSBG 54. The SSBG 54 receives the RF signal 62 received by the antenna element 40a via the circulator 60. 
In response to a control signal 66 fed thereto from a controller 26, frequency synthesizer 52 generates an offset signal 56 having an amplitude and frequency selected by controller 26. The offset signal 56 is coupled to a second input port of the SSBG 54. The amplitude and frequency of offset signal 56 is selected to simulate a particular Doppler and/or range offset to FLS 14. It should thus be noted that single-sideband operation is provided by SSBG 54 over a range of frequencies fed thereto from frequency synthesizer 52”).

Regarding claim 19, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system is configured to perform a multi-target test and a radar calibration (Russell column 3 lines 20-30: “The controller may include a data recorder for recording the output signals from the FLS. The FLS output signals include a range signal indicative of a range associated with a primary target in the simulated scene, a range rate signal indicative of a range rate associated with the primary target in the simulated scene and an azimuth signal indicative of the azimuth associated with the target in the simulated scene. The FLS output signals can also include range, range rate and azimuth signals for a plurality of non-primary targets within the field of view of the FLS”).

Regarding claim 20, Russell teaches claimed invention as shown above for the claim 1, Russell further teaches the test system comprises a control and/or evaluation module (Russell column 3 lines 9-12: “In response to receipt of the processed RF signal and to control signals provided to the FLS by the controller, the FLS provides output signals to the controller for comparison to test criteria”) that includes one or more circuits (Column 3 lines 20-21: “The controller may include a data recorder for recording the output signals from the FLS”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Badawy et al. (German patent Document publication DE102018217173A1) hereinafter “Badawy”.
 Regarding claim 2, Russell teaches claimed invention as shown above for the claim 1.
Russell does not teach the antenna unit comprises a reflector and an antenna associated with the reflector such that plane waves are provided at the test location.
Badawy teaches the antenna unit comprises a reflector and an antenna associated with the reflector (Badawy Abstract: “The present invention relates to a reflector system in a radar target simulator for testing the functionality of a radar sensor”) such that plane waves are provided at the test location (Description lines 911-914: “the electromagnetic waves emitted radially by the transmitting antenna arrangement are converted into a plane wave that propagates in the vertical direction and, on the other hand, this plane wave is again bundled at the location of the radar sensor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test system for testing a radar sensor of Russell the antenna unit comprising a reflector and an antenna associated with the reflector as taught by Badawy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test system for testing a radar sensor of Russell, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the antenna unit comprising a reflector and an antenna associated with the reflector such that plane waves are provided at the test location with the predictable result of “simulating a predetermined scene in the field of view of the FLS” as needed in Russell (Column 4 lines 65-66).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russel in view of Badawy and further in view of Jin (Chinese patent Document Publication CN206281970U) hereinafter “Jin”.
In regards of claim 3 Russell and Badawy teach the claimed invention as shown above for the claim 2. 
Neither Russel nor Badawy teach the reflector is located within the test chamber at an upper side of the test chamber, wherein the upper side is opposite to a lower side that is assigned to the test location.
Jin teaches the reflector is located within the test chamber at an upper side of the test chamber, wherein the upper side is opposite to a lower side that is assigned to the test location (Jin figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test system for testing a radar sensor taught in combination by Russell and Badawy the reflector located within the test chamber at an upper side of the test chamber, wherein the upper side is opposite to a lower side that is assigned to the test location as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test system for testing a radar sensor taught in combination by Russell and Badawy, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflector located within the test chamber at an upper side of the test chamber, wherein the upper side is opposite to a lower side that is assigned to the test location as taught by Jin with the predictable result “that a test antenna of the TRT system receives a substantially far field radiation signal from the FLS” as needed in Russell (column 2 lines 19-21).

In regards of claim 4 Russell and Badawy teach the claimed invention as shown above for the claim 2. 
Neither Russel nor Badawy teach an alignment module for the reflector is provided within the test chamber.
Jin teaches an alignment module for the reflector is provided within the test chamber (Jin paragraph [0022]: “the test target radiation antenna is installed on an independent test target position adjustment mechanism, and the test target position adjustment mechanism supports the adjustment of up and down, left and right, front and rear, azimuth and pitch, and is used for adjusting the position of the test target. Simulate the relative position and attitude of the test target space”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test system for testing a radar sensor taught in combination by Russell and Badawy an alignment module for the reflector provided within the test chamber as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test system for testing a radar sensor taught in combination by Russell and Badawy, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use an alignment module for the reflector is provided within the test chamber as taught by Jin with the predictable result “that a test antenna of the TRT system receives a substantially far field radiation signal from the FLS” as needed in Russell (column 2 lines 19-21).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Kiiskilae et al. (WIPO PCT Application Publication WO2020074772A1) hereinafter “Kiiskilae”.
Regarding claim 5, Russell teaches claimed invention as shown above for the claim 1.
Russell does not teach the antenna unit comprises an antenna array that is configured to provide plane waves at the test location in a synthesized manner.
Kiiskilae teaches the antenna unit comprises an antenna array that is configured to provide plane waves at the test location in a synthesized manner (Kiiskilae page 4 lines 5-10: “The shape of the antenna array can be selected and the antenna elements are placed in rings of different radius. Each ring forms a sub-array having same weighting parameters for each individual element. Now different weighting parameters were only needed for each ring sub-array. Complexity and cost are reduced by such sub-array grouping, when comparing to the regular prior art antenna systems”; page 6 lines 1-2: “As a result, the above method generates plane wave conditions in the so-called quiet zone volume with tunable amplitude and balance performance”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test system for testing a radar sensor taught by Russell the antenna unit comprising an antenna array that is configured to provide plane waves at the test location in a synthesized manner as taught by Kiiskilae since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test system for testing a radar sensor taught by Russell, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the antenna unit comprising an antenna array that is configured to provide plane waves at the test location in a synthesized manner as taught by Kiiskilae with the predictable result “that a test antenna of the TRT system receives a substantially far field radiation signal from the FLS” as needed in Russell (column 2 lines 19-21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Walker (U.S. Patent Application Publication 2012/0007770A1) hereinafter “Walker”.
Regarding claim 8, Russell teaches claimed invention as shown above for the claim 1.
Russell does not teach the test system comprises a power sensor that is configured to sense the power of a signal provided by the radar sensor to be tested.
Walker teaches the test system comprises a power sensor that is configured to sense the power of a signal provided by the radar sensor to be tested (Walker paragraph [0022]: “Another component of the built-in test equipment is a dual-sensor peak power meter 33 that is reading the transmitted power down to the third digit, a very accurate level of measurement”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the test system for testing a radar sensor taught by Russell to include a power sensor that is configured to sense the power of a signal provided by the radar sensor to be tested of Walker in order to “provide a control signal to amplitude adjustment element of the TR RF processor module” (Russell column 8 lines 37-38). As in the test system for testing a radar sensor taught by Russell, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include a power sensor that is configured to sense the power of a signal provided by the radar sensor to be tested of Walker with the predictable result of FLS transmitting “a signal having amplitude and frequency characteristics representative of the particular scenario being simulated” as needed in Russell (Column 8 lines 40-42).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Jin.
In regards of claim 9 Russell teaches the claimed invention as shown above for the claim 1.
Russell does not teach a movable positioner for the radar sensor to be tested is provided, wherein the test location is assigned to the positioner, and wherein the positioner is configured to move the radar sensor within the test chamber.
Jin teaches a movable positioner for the radar sensor to be tested is provided, wherein the test location is assigned to the positioner, and wherein the positioner is configured to move the radar sensor within the test chamber (Jin paragraph [0020]: “radar is installed on an independent radar position adjustment mechanism, and the radar position adjustment mechanism supports up and down, left and right, and front and rear adjustment, and is used for simulating the relative position of the radar space”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test system for testing a radar sensor taught by Russell a movable positioner for the radar sensor to be tested as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test system for testing a radar sensor taught by Russell, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use a movable positioner for the radar sensor to be tested as taught by Jin with the predictable result “that a test antenna of the TRT system receives a substantially far field radiation signal from the FLS” as needed in Russell (column 2 lines 19-21).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Griesing et al. (U.S. Patent 6903910B1) hereinafter “Griesing”.
In regards of claim 9 Russell teaches the claimed invention as shown above for the claim 1.
Russell does not teach a ventilation system that is assigned to the test chamber for ventilating an interior of the test chamber.
teaches a ventilation system that is assigned to the test chamber for ventilating an interior of the test chamber (Griesing Abstract: “User-installable modules that are specialized for the desired interface, ventilation or monitoring use can be installed on the enclosure to allow interfacing between a device under test installed inside the chamber and testing and controlling equipment outside the enclosure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the test system for testing a radar sensor taught by Russell the ventilation system that is assigned to the test chamber for ventilating an interior of the test chamber as taught by Griesing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the test system for testing a radar sensor taught by Russell, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the ventilation system that is assigned to the test chamber for ventilating an interior of the test chamber as taught by Griesing with the predictable result to ensure that test results are insensitive to “environmental conditions, such as temperature, humidity, ice and rain” as needed in Russell.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abadie et al. (European Patent Application Publication EP3572821A1) teaches an anechoic test chamber, test system and test method for testing the antennas of a device under test;
Liu (U.S. Patent Application Publication 2010/0109932A1) teaches termination of edges of a parabolic reflector in a compact range;
Keller (U.S. Patent Application Publication 2015/0358337A1) teaches a non-contact electromagnetic illuminated detection of part anomalies for cyber physical security.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648